Name: Council Decision (EU) 2015/1565 of 14 September 2015 on the approval, on behalf of the European Union, of the Declaration on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana
 Type: Decision
 Subject Matter: natural environment;  international law;  America;  fisheries;  maritime and inland waterway transport
 Date Published: 2015-09-19

 19.9.2015 EN Official Journal of the European Union L 244/55 COUNCIL DECISION (EU) 2015/1565 of 14 September 2015 on the approval, on behalf of the European Union, of the Declaration on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Subject to their compliance with the applicable legally binding Union acts on the conservation and management of fishery resources, fishing vessels flying the flag of the Bolivarian Republic of Venezuela have operated in Union waters in the exclusive economic zone off the coast of French Guiana for many decades. (2) The processing industry based in the French Guiana depends on the landings from those fishing vessels and therefore the continuity of those operations should be ensured. (3) This Decision should replace Council Decision 2012/19/EU (1) which was annulled by the judgement of the Court of Justice of 26 November 2014 (2) and the effects of which are being maintained until the entry into force of a new decision within a reasonable period of time. As the Declaration has already been notified to the Bolivarian Republic of Venezuela, there is no need for a new notification thereof, HAS ADOPTED THIS DECISION: Article 1 The Declaration addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of the French Guiana (hereinafter the Declaration) is hereby approved on behalf of the European Union. The text of the Declaration is attached to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 September 2015. For the Council The President J. ASSELBORN (1) Council Decision 2012/19/EU of 16 December 2011 on the approval, on behalf of the European Union, of the Declaration on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana (OJ L 6, 10.1.2012, p. 8). (2) Joined Cases C-103/12 and 165/12, European Parliament and Commission v Council. Declaration addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of the Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana 1. The European Union shall issue fishing authorisations to a limited number of fishing vessels flying the flag of the Bolivarian Republic of Venezuela to fish in the part of the exclusive economic zone off the coast of French Guiana that lies more than 12 nautical miles from the base lines, subject to the conditions set out in this Declaration. 2. In accordance with Article 22 of Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (1), the authorised fishing vessels flying the flag of the Bolivarian Republic of Venezuela shall, when fishing in the zone referred to in paragraph 1, comply with the provisions of the European Union common fisheries policy concerning the conservation and control measures and other European Union provisions governing fishing activities in that zone. 3. More particularly, authorised fishing vessels flying the flag of the Bolivarian Republic of Venezuela shall comply with any relevant European Union rules or regulations specifying, inter alia, the fish stocks that may be targeted, the maximum number of authorised fishing vessels and the proportion of catches to be landed into ports in French Guiana. 4. Without prejudice to the withdrawal of authorisations granted to individual fishing vessels flying the flag of the Bolivarian Republic of Venezuela on grounds of their failure to comply with any relevant European Union rules or regulations, the European Union may at any time withdraw, by way of unilateral declaration, the specific undertaking expressed in this Declaration to grant fishing opportunities. (1) OJ L 286, 29.10.2008, p. 33.